     2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1    Page 1 of 25




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF SOUTH CAROLINA
                        CHARLESTON DIVISION

AUTO MONEY NORTH, LLC,                 )
                                       )
             Plaintiff,                )
                                       )       CA No.: 2:21-cv-118-RMG
      v.                               )
                                       )
GLENNIE LAMAR NIXON,                   )
                                       )
             Defendant.                )
                                       )

      Plaintiff Auto Money North, LLC (“Plaintiff” or “AutoMoney”), by and

through its undersigned counsel, brings this action against Defendant Glennie

Nixon (the “Defendant”) for Declaratory Judgment under 28 U.S.C. § 2201 and

FED. R. CIV. P. 57. Specifically, this action asks this Court to determine whether the

Plaintiff’s consumer loan to Defendant is valid and enforceable under the relevant

South Carolina consumer lending laws and are not subject to or invalidated by or

in violation of the North Carolina Consumer Finance Act (N.C.G.S. §§ 53-163, et

seq.) (the “NC Finance Act”), North Carolina usury law (N.C.G.S. §§ 24-1.1, et seq.)

(“NC Usury Law”), and the North Carolina Unfair and Deceptive Trade Practices

Act (N.C.G.S. §§ 75-1.1, et seq.) (“the “NC UDTPA”) or, in the alternative, whether

the relevant North Carolina lending statutes violate the United States

Constitution, Article I, § 8, cl. 3 (the “Commerce Clause”). The issues are laid in

more detail in the allegations set forth below.
                                           1
     2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1   Page 2 of 25




                       PARTIES, JURISDICTION, VENUE

      1.     Plaintiff is a South Carolina limited liability company with its

principal place of business at 450 Meeting Street, Charleston, South Carolina.

Plaintiff was organized in May 2019. In November 2019, Plaintiff was assigned

certain lending contracts originated by AutoMoney, Inc., including but not limited

to the title loan documents relevant to this action.

      2.     AutoMoney, Inc. is a South Carolina corporation with its principal

place of business at 450 Meeting Street, Charleston, South Carolina.

      3.     Plaintiff and AutoMoney, Inc. are regulated lending entities that

make consumer loans as a “supervised lender” under South Carolina statute.

Specifically, Plaintiff and AutoMoney, Inc. make consumer loans secured by

vehicle titles—commonly referred to as “title loans.” As will be set out further

below, title loans made by Plaintiff and AutoMoney are “supervised loans” subject

to auditing and inspection by the Consumer Finance Division of the South

Carolina Board of Financial Institutions.

      4.     Upon information and belief, Defendant is a citizen and resident of

New Hanover County, North Carolina.

      5.     Defendant voluntarily traveled to Plaintiff’s store in North Myrtle

Beach, South Carolina for the purposes of negotiating, applying to borrow, and

                                            2
     2:21-cv-00118-RMG     Date Filed 01/12/21   Entry Number 1   Page 3 of 25




accepting AutoMoney Inc.’s offer of a loan with a security interest in the title to

Defendant’s vehicle.

      6.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 2201 in that the Complaint asserts claims arising under the

Constitution and laws of the United States and seeks a declaration of rights and

other legal relations under the Constitution and laws of the United States.

      7.    Alternatively, this Court has subject matter jurisdiction pursuant to

28 U.S.C. § 1332(a) because there is diversity of citizenship and the amount in

controversy exceeds $75,000.00.

      8.    Venue is proper in South Carolina pursuant to 28 U.S.C. § 1391(b)(2)

(2018) because all acts giving rise to the contractual agreement and the claims took

place in South Carolina. More specifically, this is the district where the Loan

Agreement, Promissory Note and Security Agreement were entered into between

the parties and is the state whose laws govern under the choice of law provision

of the Loan Agreement, Promissory Note and Security Agreement.

      9.    Plaintiff files this declaratory judgment action to determine its

prospective liability to Defendant.

      10.   The Court’s declaration as to the legal relationship between the

parties and/or the applicability or constitutionality of certain provisions of the




                                         3
     2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1   Page 4 of 25




North Carolina Consumer Finance Act will clarify the unsettled legal issues

between the Plaintiff and Defendant, and similarly situated customers.

        11.   This Court has a substantial public interest in determining whether

Plaintiff as a licensed supervised lender and regulated entity by South Carolina’s

Department of Consumer finance is in compliance with the applicable lending

laws.




                            PROCEDURAL HISTORY

        12.   Plaintiff incorporates the allegations of paragraphs 1 through 11 as if

fully set forth herein.

        13.   There is no better or more efficient alternative to resolve the legal

issues and relationships between the parties than through this declaratory

judgment action as Defendant is engaging in forum shopping to deprive Plaintiff

from having the issues heard in Federal Court. This forum shopping is resulting

in an unfair harm to the Plaintiff.

        14.   The Defendant previously filed a complaint in the North Carolina

Superior Court located in Guilford County on October 12, 2020 captioned Glennie

Nixon v. AutoMoney, Inc. and AutoMoney North, LLC, CA No. 20-cvs-7722 (the “State

Court Action”).      Even though the Defendant resides in Wilmington, NC


                                          4
     2:21-cv-00118-RMG     Date Filed 01/12/21   Entry Number 1    Page 5 of 25




Defendant’s counsel decided to file the State Court Action in Guilford County,

over 200 hundred miles North-West of Wilmington.

      15.   Counsel for the Defendant chose to file the State Court Action on

behalf of Defendant, even though the same lawyers had filed a separate case over

a year and a half earlier which is still pending and includes the Defendant’s

brother, Isaiah Nixon as a plaintiff and involving the same loans. Defendant filed

the State Court Action separately presumably because it was discovered that

Defendant, and not his brother Isaiah, made all or substantially all the payments

on the loans.

      16.   The Defendant’s complaint in the State Court Action sought four

types of relief that contribute to the amount in controversy: (1) trebled monetary

damages in the amount of the payments made on his loan, (2) declaratory relief

voiding the loan, (3) an injunction preventing Plaintiff from enforcing its right to

payment of the remaining loan balance, and (4) attorneys’ fees. The total potential

harm to Plaintiff under Defendant’s claims exceeds $75,000.00.

      17.   Plaintiff then timely filed a notice of removal of the State Court Action

with the United States District Court for the Middle District of North Carolina on

November 19, 2020 pursuant to 28 U.S.C. § 1332(a) because there was diversity of

citizenship and the amount in controversy exceeds $75,000.00. The removed action




                                         5
     2:21-cv-00118-RMG      Date Filed 01/12/21    Entry Number 1    Page 6 of 25




was captioned Glennie Nixon v. AutoMoney, Inc. and AutoMoney North, LLC, CA No.

1:20-cv-1046 (the “Federal Court Action”).

      18.    Defendant filed a motion to remand the Federal Court Action, and

Plaintiff opposed the remand. As demonstrated in Plaintiff’s opposition to the

remand and supporting affidavit, adding the value of the declaratory and

injunctive relief, Defendant’s claim for monetary damages based on the payments

made from his bank account resulted in an amount in controversy of $76,762.36. A

chart summarizing the calculation is below:

 Claim                                                  Damage Amount

 Defendant’s UDTPA Claim on 50% of payments             $18,919.14 * 3 = $56,757.42

 Declaration that loan is void and disgorgement of $18,919.14
 other 50% of payments to brother.

 Injunction barring further collection                  $1,085.80

 Total                                                  $76,762.36



      19.    Defendant also sought an award of attorney’s fees, pursuant to the

Unfair and Deceptive Trades Practices Act. Where a statute authorizes payment of

attorneys’ fees, those fees may be included in the amount in controversy. Francis

v. Allstate Ins. Co., 709 F.3d 362, 368-9 (4th Cir. 2013). At the very least, $25,000.00

would be the bare minimum of attorneys’ fees for the prosecution of a federal case



                                           6
     2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1   Page 7 of 25




through trial. The total damages far exceed the jurisdictional requirement of

$75,000.00.

      20.     Ultimately, Defendant appears        to   have   conceded    that the

jurisdictional threshold of $75,000.00 and diversity requirement were met as

Defendant voluntarily dismissed his complaint under Fed. R. Civ. P. 41 the day

after AutoMoney filed its opposition to the remand.

      21.     This South Carolina Federal Court is the most appropriate jurisdiction

and venue to adjudicate the issues raised in the Federal Court Action. Specifically,

AutoMoney cannot bring this action in the United States District Courts located in

North Carolina because the filling of such action could potentially waive its lack

of personal jurisdiction defenses that have been asserted in the other state court

actions with other consumers currently pending in North Carolina. Hearing the

matter here allows the Plaintiff to maintain and preserve those defenses.

                      GENERAL FACTUAL BACKGROUND

      22.     Plaintiff incorporates the allegations of paragraphs 1 through 21 as if

fully set forth herein.

      23.     While the Defendant’s title loans were originally obtained from

AutoMoney, Inc., Plaintiff currently operates the locations from which the

Defendant obtained his loans and has been assigned by contract the Defendant’s

loan agreements and other documents.

                                          7
    2:21-cv-00118-RMG    Date Filed 01/12/21   Entry Number 1   Page 8 of 25




      24.   AutoMoney, Inc. and Plaintiff do not make loans within the State of

North Carolina.

            a.    They do not have any store locations in North Carolina.

            b.    They do not maintain employees or agents in North Carolina.

            c.    They do not have bank accounts in North Carolina.

            d.    They do not negotiate loans or make offers to lend money over

the phone, email, or the internet with North Carolina customers.

            e.    They do not sign any loan documents in North Carolina.

            f.    They do not disburse loan proceeds in North Carolina, but from

South Carolina bank accounts.

            g.    They do not maintain North Carolina bank accounts.

            h.    They do not have any assets in North Carolina.

            i.    Any payments received are received in South Carolina and

deposited into South Carolina bank accounts.

      25.   AutoMoney, Inc. and Plaintiff only make loans within the State of

South Carolina as required by the applicable consumer lending laws.

            a.    All loan applications are made in person in the State of South

Carolina, including the Defendant’s applications.

            b.    All loan offers are made in person in the State of South

Carolina, including the offers made to the Defendant.

                                       8
       2:21-cv-00118-RMG    Date Filed 01/12/21   Entry Number 1   Page 9 of 25




              c.    All title loan documents are executed in South Carolina,

including those of the Defendant.

              d.    Funds passing from AutoMoney, Inc. or Plaintiff to the

borrower are distributed only in South Carolina, including those distributed to

the Defendant.

              e.    AutoMoney, Inc. and Plaintiff only receive payment from

borrowers in South Carolina, including those from the Defendant.

       OVERVIEW OF SOUTH CAROLINA CONSUMER LENDING LAWS

        26.   Plaintiff incorporates the allegations of paragraphs 1 through 25 as if

fully set forth herein.

        27.   AutoMoney and Plaintiff are regulated and licensed supervised

lenders by South Carolina, and they operate in accordance with South Carolina

law.

        28.   The South Carolina Consumer Protection Code (S.C. Code. Ann. § 37-

3-101, et seq.) (the “SC Consumer Protection Code”) applies to consumer loans

including supervised loans. S.C. Code Ann. § 37-3-102.

        29.   A “consumer loan” is defined at S.C. Code Ann. § 37-3-104 as:

              a loan made by a person regularly engaged in the business of
              making loans in which:

              (a)   the debtor is a person rather than an organization;



                                          9
    2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1    Page 10 of 25




             (b)  the debt is incurred primarily for personal, family, or
             household

             (c)   either the debt is payable in installments or a loan finance
             charge is made; and

             (d)   either the principal does not exceed twenty-five
             thousand dollars or the debt is secured by an interest in land.

      30.    The title loans issued by AutoMoney, Inc., including the loans issued

to the Defendant, are “consumer loans” under South Carolina law. They are:

             a.     a loan to a person and not an organization;

             b.     incurred for primarily personal, family, or household purposes;

             c.     a debt payable in installments; and

             d.     for a principal amount below the $25,000 statutory limit and are

not secured by land.

      31.    Consumer loans may be further regulated as “supervised loans”

under Part 5 of the SC Consumer Protection Code, S.C. Code. Ann. §§ 37-3-500

through 37-3-515.

      32.    A “supervised loan” is defined at S.C. Code Ann. § 37-3-501(1) as “a

consumer loan in which the rate of the loan finance charge exceeds twelve percent

per year as determined according to the provisions on the loan finance charge for

consumer loans.”

      33.    The term “loan finance charge” is defined at S.C. Code Ann. § 37-3-

109(1)(a) as including:

                                         10
    2:21-cv-00118-RMG        Date Filed 01/12/21   Entry Number 1   Page 11 of 25




             All charges payable directly or indirectly by the debtor and
             imposed directly or indirectly by the lender as an incident to
             the extension of credit, including any of the following types of
             charges which are applicable: interest or any amount payable
             under a point, discount or other system of charges, however
             denominated, premium or other charge for any guarantee or
             insurance protecting the lender against the debtor’s default or
             other credit loss, and, except as otherwise provided in this
             section….

      34.    S.C. Code Ann. § 37-3-501(1) further defines a “supervised loan” by

stating exclusions from that definition, including:

             (a)      a mortgage loan as defined in Section 37-22-110(30); or

             (b)    a closed end credit transaction, with an original
             repayment term of less than one hundred twenty days,
             unsecured by any interest in the consumer's personal property
             or secured by personal property, excluding motor vehicles that
             are free of any other liens or encumbrances, that does not have
             a market value that reasonably secures the amount of the loan,
             and the consumer:

                      (i)   receives funds from and incurs interest or a fee
                   payable to a creditor, and contemporaneously with, or any
                   time after, the receipt of funds, provides a check or other
                   payment instrument to the creditor who agrees with the
                   consumer not to deposit or present the check or payment
                   instrument; or

                       (ii)   receives funds from and incurs interest or a fee
                   payable to a creditor, and contemporaneously with, or any
                   time after, the receipt of funds, authorizes the creditor to
                   initiate a debit or debits to the consumer's deposit account
                   by electronic fund transfer or a remotely created check or
                   remotely created consumer item as defined in Section 36-3-
                   103(16).




                                           11
    2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1   Page 12 of 25




      35.   The title loans issued by Plaintiff and AutoMoney, Inc., including the

loans issued to the Defendant, are “supervised loans” under the South Carolina

Consumer Protection Code. They are for the personal use of consumers, are

subject to loan finance charges in excess of twelve percent, are secured by motor

vehicle titles, are not under secured, and, except as will be set out further below,

are generally payable for a period of twelve to twenty-four months. They do not

fall under any of the exclusions set forth in S.C. Code Ann. § 37-3-501(1).

      36.   The South Carolina Consumer Protection Code provides that no one

other than a supervised financial organization or a licensed “supervised lender”

may make supervised loans. S.C. Code Ann. § 37-3-502; see also S.C. Code Ann. §

37-3-501(2) (defining a “supervised lender” as a “a person authorized to make or

take assignments of supervised loans”).

      37.   A supervised lender license can only be issued after the party

requesting such license applies for, and otherwise qualifies to receive, a license.

S.C. Code Ann. § 37-5-503. Maintaining a supervised lender license requires

maintaining specific reporting requirements, as set out in S.C. Code Ann. § 37-3-

505, remaining subject to examination or investigation by the State Board of

Financial Institutions, as set out in S.C. Code Ann. § 37-3-506, and otherwise

remaining in compliance with the South Carolina Consumer Protection Code.




                                          12
    2:21-cv-00118-RMG     Date Filed 01/12/21   Entry Number 1   Page 13 of 25




      38.   If a supervised lender operates from multiple locations, like

AutoMoney, Inc. and Plaintiff, a separate license is required for each location

pursuant to S.C. Code Ann. § 37-3-503(4).

      39.   The title loans between the Defendant and AutoMoney, Inc. were

executed at the location in North Myrtle Beach, South Carolina, which, at all times

relevant, held a valid supervised lender license. Plaintiff now owns and operates

the foregoing locations and maintains a valid supervised lender license for each

location.

      40.   Pursuant to S.C. Code Ann. § 37-3-305, all supervised lenders located

within the State of South Carolina must file a rate schedule indicating the

maximum interest such lenders would charge to any given borrower with the

South Carolina Department of Consumer Affairs and post the filed maximum rate

in a conspicuous place in the location where the loan contracts are executed. Such

filing and posting must be completed for each individual location, and filing is an

annual requirement. S.C. Code Ann. 37-3-305(7).

      41.   All on-site rate postings must bear the below language in no-less-than

fourteen- point-font:

            Consumers: All supervised and restricted creditors making
            consumer loans in South Carolina are required by law to post a
            schedule showing the maximum rate of LOAN FINANCE
            CHARGES stated as ANNUAL PERCENTAGE RATES that the
            creditor intends to charge for various types of consumer credit
            transactions.
                                        13
    2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1   Page 14 of 25




             The purpose of this requirement is to assist you in comparing
             the maximum rates that creditors charge, thereby furthering
             your understanding of the terms of consumer credit
             transactions and helping you to avoid the uninformed use of
             credit.
             NOTE: Creditors are prohibited only from granting consumer
             credit at rates higher than those specified above. A creditor may
             be willing to grant you credit at rates that are lower than those
             specified, depending on the amount, terms, collateral and your
             credit worthiness.


S.C. Code Ann. § 37-3-305(3).


      42.    At all times relevant, the AutoMoney North Myrtle Beach store met

the above filing and posting requirements for its maximum rate schedule, which

indicated that loans issued by that location could bear interest at a rate of up to

300%. The 300% maximum rate has been the customary maximum rate filed and

maintained by all the locations at all times relevant. The State of South Carolina

approved the maximum rate schedules for the North Myrtle Beach location, and

the certificates are posted in each location. A copy of the North Myrtle Beach’s

supervised lender’s license and published rate schedule are attached hereto as

Exhibit 1.

      43.    The South Carolina Consumer Protection Code further provides

specific, more stringent provisions for “short term vehicle secured loans,” which

are nonpurchase money consumer loans secured by vehicle titles with an original

repayment period of greater than one month and less than 120 days. S.C. Code
                                         14
    2:21-cv-00118-RMG     Date Filed 01/12/21   Entry Number 1    Page 15 of 25




Ann. § 37-3-413(1) & (2). Short term vehicle secured loans may be renewed for up

to 240 days from the original date of the loan. S.C. Code Ann. § 37- 3-413(2).

      44.   Short term vehicle secured loans are governed by stricter regulations

than ordinary supervised loans. Lenders must require borrowers to furnish

information on employment, income, and expenses; borrowers must sign a

statement attesting to their ability to repay the amount borrowed; lenders may not

loan any amount greater than the fair market value of the collateral vehicle; and

loan documents must state a conspicuous notice in fourteen-point-font stating:

“THIS IS A HIGHER INTEREST LOAN. YOU SHOULD GO TO ANOTHER

SOURCE IF YOU HAVE THE ABILITY TO BORROW AT A LOWER RATE OF

INTEREST. YOU ARE PLACING YOUR VEHICLE AT RISK IF YOU DEFAULT

ON THIS LOAN.” S.C. Code Ann. §§ 37-3-413(3), (4), and (6)(a).

      45.   The loans with Defendant do not qualify as “short term vehicle

secured loans” under the South Carolina Consumer Protection Code because they

are for a two-year period. Even though the loans to the Defendant are not a “short-

term vehicle secured loan” under South Carolina law, the Defendant was required

to submit employment and financial information as part of the application process,

the loan was for no more than the fair market value of the collateral (as will be

discussed further), and the loan agreement itself bore the “higher interest rate”

notice set out above. True and correct copies of the Loan Agreement, Promissory

                                         15
    2:21-cv-00118-RMG         Date Filed 01/12/21   Entry Number 1    Page 16 of 25




Note, and Security Agreement by and between each Defendant and AutoMoney,

Inc. are attached hereto as Exhibits 1 & 2.

      46.    Plaintiff continues to comply with the aforementioned South Carolina

licensure and consumer protection laws in the operation of locations previously

operated by AutoMoney, Inc.

            SPECIFIC FACTS RELATED TO DEFENDANT’S LOAN

      47.    Plaintiff incorporates the allegations of paragraphs 1 through 46 as if

fully set forth herein.

      48.    On March 1, 2018, the Defendant voluntarily traveled to AutoMoney,

Inc.’s location in North Myrtle Beach, South Carolina for the purposes of

negotiating, applying to borrow, and accepting AutoMoney, Inc.’s offer of a loan

with a security interest in the title to Defendant’s vehicles.

      49.    While the Defendant was present at AutoMoney, Inc.’s store in North

Myrtle Beach, the Defendant completed a Customer Application for a title loan.

AutoMoney,      Inc.      reviewed   the   Customer    Application,    appraised      and

photographed the Defendant’s vehicle, negotiated the terms of a title loan, and

prepared a Loan Agreement, Promissory Note, and Security Agreement setting

forth the terms of the loan.         Defendant then executed the Loan Agreement,

Promissory Note, and Security Agreement being Contract Number 2945, which is

attached as Exhibit 2.

                                            16
    2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1    Page 17 of 25




      50.    On April 11, 2018, Defendant again traveled to North Myrtle Beach

and entered into a subsequent Loan Agreement, Promissory Note, and Security

Agreement being Contract Number 2973, which is attached as Exhibit 3.

      51.    The Defendant executed all the aforesaid lending documents to

obtain loans (the “Loans”) in exchange for a security interest in his vehicle (the

“Collateral”). The Collateral is titled in the Defendant’s name. The Defendant

signed other documentation relating to the Defendant’s responsibilities,

guidelines, and authorized the recording of a lien against the vehicle’s title.

      52.    All the foregoing activities, including the offer, acceptance and

execution of the Loans and the granting of the security interest in the Collateral,

occurred on-site at the AutoMoney, Inc. location in North Myrtle Beach.

      53.    Both loan agreements executed by the Defendant contain a paragraph

recognizing that the agreements are formed in South Carolina with a mandatory

South Carolina choice of law provision:

      This Loan Agreement, Promissory Note and Security Agreement (the
      “Agreements”) are entered into by and between Lender/Secured Party and
      Borrower/Debtor (the “Parties”) in the state of South Carolina as of the
      above date, subject to the terms and conditions set forth and any and all
      representations Borrower has made to Lender in connection with these
      Agreements were made in South Carolina. As Lender is a regulated South
      Carolina consumer finance company and you, as Borrower, have entered
      into this Agreement in South Carolina, this Agreement shall be interpreted,
      construed, and governed by and under the laws of State of South Carolina,
      without regards to conflicts of law rules and principles (whether of the State
      of South Carolina or any other jurisdiction) that would cause the application
      of the laws of any jurisdiction other than the State of South Carolina.
                                          17
    2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1   Page 18 of 25




(Exhibits 2 & 3.) The Defendant initialed this paragraph in both loan agreements

to acknowledge and consent to the law of South Carolina and that the agreements

were entered into in South Carolina.

       54.    To apply for a loan with AutoMoney, Inc. an applicant must provide

the following items: a completed loan application, the vehicle’s title, proof of

insurance, proof of registration, proof of income, and a spare key to the vehicle.

AutoMoney, Inc. only accepts these items in person at its locations.

       55.    Before determining the actual amount of a title loan, AutoMoney, Inc.

must also appraise the vehicle. Again, AutoMoney, Inc. only conducts appraisals

at its locations.

       56.    As noted previously, the Defendant signed North Carolina

Department of Motor Vehicles (“NCDMV”) Lien Recording Application

providing that AutoMoney, Inc. held a security interest in the Collateral. Pursuant

to the loan agreement, $20.00 of the Loan paid for the recording of this lien with

the NCDMV. After the lien was recorded, the NCDMV issued new a title for the

Collateral listing AutoMoney, Inc. as the first position lienholder thereto.

       57.    AutoMoney, Inc.’s sole contacts with the State of North Carolina

related to the Loan are (a) the recording of the lien with the NCDMV, which was

necessary under applicable law as the Collateral is registered in North Carolina;

(b) receipt in South Carolina of payments from North Carolina; and (c) possible
                                         18
    2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1     Page 19 of 25




telephone calls after the Loans were made while the Defendant may have been in

North Carolina. All these actions were necessary for the administration of the Loan

after it was made.

      58.    On November 1, 2019, AutoMoney, Inc. sold and assigned all its

interests and rights in the Loans to Plaintiff, the present holder of the Loans.

            STATUTORY PREDICATES AND RELEVANT CASE LAW
                    FOR CAUSES OF ACTION BELOW

      59.    Plaintiff incorporates the allegations of paragraphs 1 through 58 as if

fully set forth herein.

      60.    The relevant provision of the NC Finance Act is N.C.G.S. § 53-190,

entitled “Loan made elsewhere” (the “Extraterritorial Loan Statute”). Subsection

(b) states: “If any lender or agent of a lender who makes loan contracts outside this

State in the amount of the value of fifteen thousand dollars ($15,000) or less, comes

into this State to solicit or otherwise conduct activities in regard to such loan

contracts, then such lender shall be subject to the requirements of this Article.”

      61.    The Extraterritorial Loan Statute is inapplicable to AutoMoney, Inc.

or the Plaintiff, which, as licensed South Carolina title lenders, does not enter

North Carolina to solicit or conduct activities with respect to their title loans.

      62.    In the alternative, if this Court should hold that Plaintiff’s or

AutoMoney, Inc.’s minimum necessary contacts for administrating loan



                                          19
     2:21-cv-00118-RMG        Date Filed 01/12/21   Entry Number 1   Page 20 of 25




agreements with North Carolina borrowers implicates the Extraterritorial Loan

Statute, then the enforcement of North Carolina consumer finance laws through

the Extraterritorial Loan Statute violates the Commerce Clause of the United States

Constitution by impermissibly regulating the Plaintiff’s and AutoMoney, Inc.’s

lending activities within the boundaries of South Carolina. See U.S. CONST., Art.

I, § 8, cl. 3.

        63.      The Commerce Clause “precludes the application of a state statute to

commerce that takes place wholly outside of the State's borders, whether or not

the commerce has effects within the State." Healy v. Beer Ins., 491 U.S. 324, 336

(1989) (quoting Edgar v. MITE Corp., 457 U.S. 624, 642-43 (1982) (plurality

opinion)); see also Bigelow v. Virginia, 421 U.S. 809, 822-23 (1975) ("The Virginia

Legislature could not have regulated the advertiser's activity in New York, and

obviously could not have proscribed the activity in that State.”). The

Extraterritorial Loan Statute, if applied to Plaintiff or AutoMoney, Inc., would

subject lending activity in South Carolina to North Carolina laws, contravening

settled constitutional jurisprudence.

        64.      The case of Midwest Title Loans, Inc. v. Mills, 593 F.3d 660 (7th Cir.

2010), cert. denied 562 U.S. 826 (2010), is directly on point. Judge Posner’s opinion

in Midwest Title addresses similar provisions of the Indiana’s Uniform Consumer

Credit Code (the “Indiana CCC”) and holds that such provisions, nearly identical

                                            20
    2:21-cv-00118-RMG      Date Filed 01/12/21   Entry Number 1     Page 21 of 25




in effect to the Extraterritorial Loan Statute at issue here, violates the Commerce

Clause of the Constitution.

      65.    The Indiana CCC was amended in 2007 to provide that any creditor

entering into a “consumer sale, lease or loan transaction” with an Indiana resident

in another state that “has advertised or solicited sales, leases, or loans in Indiana

by any means, including by mail, brochure, telephone, print, radio, television, the

Internet, or electronic means” is subject to the licensure provisions and maximum

interest rate provisions of the Indiana CCC. 593 F.3d at 662. Midwest Title, located

in Illinois, issued title loans to Indiana residents at store locations in Illinois and

advertised such loans on Indiana television. Id.

      66.    Midwest Title filed suit against the Director of the Indiana

Department of Financial Institutions under 42 U.S.C. § 1983 to enjoin permanently

any enforcement of the statute against its stores. Id. at 661–62. Judge Posner issued

an opinion affirming the permanent injunction granted at the trial court, holding

that the Indiana statute at issue interfered with, and improperly regulated, title

lending activities in Illinois, outside of Indiana’s borders. Id. at 668–69. As Judge

Posner analogized, a state may constitutionally ban, for example, the sale of foods

containing trans fats or firecrackers within its own borders, but it cannot

constitutionally ban such sales in a neighboring state merely because its residents

may seek such products outside of its borders.          Id. at 669. Accordingly, the

                                          21
    2:21-cv-00118-RMG     Date Filed 01/12/21   Entry Number 1    Page 22 of 25




extraterritorial provisions of the Indiana CCC—seeking to regulate and license

lenders in other states, like Midwest Title—violated the Commerce Clause of the

U.S. Constitution. Id.

      67.    Defendant’s position is that the North Carolina’s Extraterritorial Loan

Statute seeks to accomplish the same goal as the unconstitutional provisions of the

Indiana CCC—subjecting lenders providing loans legal in their own states to

North Carolina laws. If borrowers, such as the Defendant, are permitted to enforce

North Carolina lending laws against title loans made by lenders like Plaintiff—

title loans made within the borders of, and regulated by, South Carolina—such

application would violate the Commerce Clause of the Constitution.

      68.    The United States Court of Appeals for the Fourth Circuit has not

addressed the extraterritorial application of consumer protection laws against title

loan providers in other states under the Commerce Clause, but the Fourth Circuit

has stricken state statutes as unconstitutional on the grounds that States cannot

regulate commerce occurring outside of their borders under the principle of

extraterritoriality. See Ass’n for Accessible Meds. v. Frosh, 887 F.3d 664 (4th Cir.

2018); Carolina Trucks & Equip., Inc. v. Volvo Trucks of N. Am., Inc., 492 F.3d 484

(4th Cir. 2007).




                                         22
    2:21-cv-00118-RMG       Date Filed 01/12/21   Entry Number 1     Page 23 of 25




      69.    In South Carolina, the elements of a breach of contract claim are: (1)

the existence of a contract; (2) its breach; and (3) damages caused by such breach.

Branche Builders, Inc. v. Coggins, 386 S.C. 43, 48, 686 S.E.2d 200, 202 (Ct. App. 2009).

                           FIRST CAUSE OF ACTION
                 (Declaratory Judgment as to the Applicability of
                   North Carolina Law to the Loan Agreement)

      70.    Plaintiff incorporates the allegations of paragraphs 1 through 69 as if

fully set forth herein.

      71.    Plaintiff is entitled to a declaration as to the construction of the Loan

Agreement and its governing law provision that requires the application of South

Carolina law.

      72.    Plaintiff is entitled to a declaration that North Carolina law including

– but not limited to – the North Carolina Consumer Finance Act and, specifically,

N.C. GEN. STAT. § 53-190, “Loans made elsewhere,” does not apply to the Loan

Agreement as South Carolina must be applied.

                        SECOND CAUSE OF ACTION
   (Claim for Declaratory and Injunctive Relief under the Commerce Clause
              Based on Invalid Extraterritorial Application of the
                    North Carolina Consumer Finance Act)

      73.    Plaintiff incorporates the allegations of paragraphs 1 through 72 as if

fully set forth herein.

      74.    The Commerce Clause prohibits the State of North Carolina from

applying its laws extraterritorially to regulate commerce conducted outside the

                                           23
    2:21-cv-00118-RMG       Date Filed 01/12/21   Entry Number 1   Page 24 of 25




State of North Carolina. See e.g., Healy v. Beer Institute, 491 U.S. 324 (1989); Ass’n

for Accessible Meds. v. Frosh, 887 F.3d 664 (4th Cir. 2018); Midwest Title Loans,

Inc. v. Mills, 593 F.3d 660 (7th Cir. 2010); Carolina Trucks & Equip., Inc. v. Volvo

Trucks of N. Am., Inc., 492 F.3d 484 (4th Cir. 2007).

      75.    Plaintiff is entitled to a declaration that the North Carolina Consumer

Finance Act, including – but not limited to – N.C. GEN. STAT. § 53-190, “Loans made

elsewhere,” violates the Commerce Clause if applied to the Loan Agreement

because it violates the principle of extraterritoriality.

                               PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff respectfully requests that this Court enter a

declaratory judgment ordering the following relief:

      A.     Declaring that the Loans entered into between the Defendant and

AutoMoney, Inc., now owned by Plaintiff, are governed only by South Carolina

law due to a valid and enforceable South Carolina choice-of-law provision and are

not governed by any provisions of the North Carolina statutes;

      B.     Declaring that the NC Finance Act, including but not limited to the

provisions of the Extraterritorial Loan Statute at N.C.G.S. § 53-190, does not apply

to the Loans entered into with the Defendant;

      C.     Declaring that the application of the NC Finance Act, including but

not limited to the provisions of the Extraterritorial Loan Statute at N.C.G.S. § 53-


                                           24
    2:21-cv-00118-RMG    Date Filed 01/12/21   Entry Number 1     Page 25 of 25




190, to AutoMoney, Inc. and its successor in interest, Plaintiff, or to the Loans

violates the Commerce Clause of the United States Constitution;

      D.    Such other and further relief as this Court deems just and appropriate.

                                     Respectfully submitted,

                                     THE LAW OFFICES OF L.W. COOPER JR., LLC


                                     /s/ Lindsey W. Cooper Jr.
                                     Lindsey W. Cooper Jr. (D.S.C. No. 9909)
                                     Christina B. Humphries (D.S.C. No. 9984)
                                     36 Broad Street
                                     Charleston, SC 29401
                                     P: 843-375-6622
                                     F: 843-375-6623
                                     lwc@lwcooper.com
                                     christina@lwcooper.com

                                     Attorneys for Auto Money North, LLC


Charleston, South Carolina
January 12, 2021




                                        25
